Citation Nr: 1033264	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to September 
1967, September 1990 to October 1990, and December 1990 to May 
1991 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, AZ.  The 
Veteran testified at a Board hearing at the RO in December 2009 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.    


FINDINGS OF FACT

1.  A December 2005 RO rating decision denied entitlement to 
service connection for tinnitus; the Veteran did not file a 
timely notice of disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to 
substantiate the claim and that raises a reasonable possibility 
of substantiating the claim of entitlement to service connection 
for tinnitus has been received since the December 2005 rating 
decision.

3.  Tinnitus was manifested during service and the symptoms have 
continued since service.  



CONCLUSIONS OF LAW

1.  The December 2005 rating decision denying the Veteran's 
claims of entitlement to service connection for tinnitus is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
December 2005 denial to reopen the Veteran's claim of entitlement 
to service connection for tinnitus; thus the claim of service 
connection for tinnitus is reopened.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2009).

3.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify the Veteran of information and evidence necessary 
to substantiate the claim and redefined its duty to assist her in 
obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2009).  Given the favorable disposition of the action here, 
which is not prejudicial to the Veteran, the Board need not 
assess VA's compliance with the VCAA in the context of the issue 
of whether new and material evidence has been submitted to reopen 
the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Additionally, in 
this decision, the Board grants entitlement to service connection 
for tinnitus, which constitutes a complete grant of the Veteran's 
claim.  Therefore, no discussion of VA's duty to notify or assist 
is necessary.


Analysis

New and Material Evidence

The Veteran's claim to reopen his prior claim involves an 
underlying claim of entitlement to service connection for 
tinnitus.  Applicable law provides that service connection will 
be granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

A review of the record shows that a claim of entitlement to 
service connection for tinnitus was originally denied in December 
2005.  The Veteran was informed of the decision in a December 
2005 notification letter.  The Veteran did not file a notice of 
disagreement regarding the December 2005 decision within one year 
from the date of the notification of the rating decision to 
appeal the denial of the claim.  That decision is now final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2005); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When an appellant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and the VA may 
then proceed to the merits of the claim on the basis of all the 
evidence of record.

A request to reopen the appellant's claim was received in March 
2007.  The RO denied the request to reopen.  The present appeal 
ensued.  

The RO denied the appellant's claim for service connection for 
tinnitus in the December 2005 decision because the record failed 
to show a relationship between the Veteran's tinnitus and his 
military service.  Since that time, the Veteran has submitted 
evidence of a relationship between his disability and service 
including a statement from his flight surgeon stating that it is 
more likely than not that progressive damage to the inner ear 
leading to his hearing loss and constant tinnitus is the direct 
result of the thousands of hours that he served as a boom 
operator in tanker aircraft.  

The statement constitutes new evidence as it was not previously 
submitted to agency decisionmakers.   It is not cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened.  As the Board 
must presume the credibility of the evidence, the evidence raises 
a reasonable possibility of substantiating the claim.  The 
evidence clearly notes a relationship between the Veteran's 
tinnitus and his service.  Therefore, the Board finds that new 
and material evidence has been received to reopen the previously 
denied claim of entitlement to service connection for tinnitus.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent regarding any 
complaints, treatment, or diagnosis of tinnitus during service.  
Medical records show the first complaints of tinnitus in April 
2005.  The VA examiner in September 2005 opined that it is not 
likely that the Veteran's tinnitus was incurred during service 
since he reported onset of tinnitus in February 2005, fourteen 
years after service.  

The Veteran testified at a hearing in December 2009.  At that 
time he clarified that his tinnitus did not begin in 2005, but 
rather began during service and significantly worsened in 2005 
with the onset of his hearing loss.  He also submitted a May 2008 
letter from the flight surgeon who performed some of the 
Veteran's annual flight physicals and flew with him during 
service.  The doctor noted that the Veteran reported tinnitus 
during service but it was not recorded in his medical records due 
to the potential effect on his flying status.  The doctor noted 
that he found it more likely than not that the progressive damage 
to the inner ear as the direct result of thousands of hours as a 
boom operator in tanker aircraft lead to his constant tinnitus.  

The Board acknowledges that the Veteran is certainly competent to 
testify as to symptoms such as ringing in the ear, which are non-
medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature).  The 
Veteran has reported constant tinnitus since separation from 
service with worsening in 2005.  The Board notes that the 
September 2005 negative nexus opinion is based on a lack of 
tinnitus reported prior to 2005.  The May 2008 statement from his 
flight surgeon shows complaints of tinnitus during service, 
contradicting the basis for the September 2005 negative nexus 
opinion, and providing a nexus opinion based on actual complaints 
in service.  Therefore, the Board finds the May 2008 opinion to 
be more probative than the September 2005 opinion.  

Based on the nature of the Veteran's service, the evidence of 
tinnitus during service, the Veteran's testimony of continuity of 
symptomatology, and the positive nexus opinion provided by the 
flight surgeon, the Board finds that the evidence weighs in favor 
of entitlement to service connection.  Therefore, entitlement to 
service connection for tinnitus is warranted.  










ORDER

New and material evidence has been received to reopen a claim of 
entitlement to service connection for tinnitus and to that extent 
the appeal is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


